DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linda Palomar on May 3, 2022.
The application has been amended as follows: 
1. In claim 17 line 2 delete “including connection coupling” and insert --including a connection coupling--
2. Amend claim 20 as follows:
20. 	The bender of claim 10, a connection coupling of a workpiece engages the push plate. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “a seat proximate to the bending shoe and configured to receive the workpiece thereon, the seat being vertically movable relative to the channels of the bending shoe to align an upper end of the seat with each of the channels, wherein the seat is moved to align with one of the channels in performance of the bending operation; and a sensor provided on the seat which is configured to sense the presence of the workpiece” in combination with the rest of the claimed limitations set forth in claim 1, and
neither anticipates nor renders obvious “the seat including a block, a support plate attached to the block and movable relative thereof, a push plate pivotally attached to the support plate, the block being positioned between the support plate and the push plate, the push plate being configured to pivot relative to the block; and a sensor on the seat which is configured to sense movement of the support plate relative to the block” in combination with the rest of the claimed limitations set forth in claim 10; and
neither anticipates nor renders obvious “a seat proximate to the bending shoe and configured to receive the workpiece thereon, and a sensor provided on the seat which is configured to sense the presence of the workpiece and a second sensor on the seat configured to sense the connection coupling” in combination with the rest of the claimed limitations set forth in claim 17. 
Claims 1-3, 6, 8-11, 13-17 and 19-25 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725